          Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 1 of 31




                 IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF GEORGIA
                           ALBANY DIVISION

                                     )
TODD DEARISO,                        )
                                     )
              Plaintiff,             )
                                     )             Civil Action No.:
       v.                            )
                                     )
DOUGHERTY COUNTY SCHOOL              )
SYSTEM; KENNETH DYER, in his         )             JURY TRIAL DEMANDED
individual capacity; RODNEY BULLARD, )
in his individual capacity; and UFOT )
INYANG, in his individual capacity;  )
                                     )
              Defendants.            )

                                  COMPLAINT

            PRELIMINARY STATEMENT AND INTRODUCTION

     1.       Plaintiff Dr. Todd Deariso (“Dr. Deariso”) is the former Principal of

the Lincoln Elementary Magnet School (“LEMS”) in the Dougherty County

School System (“DCSS”).

     2.       Despite Dr. Deariso’s commitment to DCSS, Superintendent Kenneth

(“Ken”) Dyer, Assistant Superintendent Rodney Bullard, and Associate

Superintendent for Academic Services Ufot Inyang continuously subjected Dr.

Deariso to unwarranted heightened scrutiny, created a racially discriminatory
             Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 2 of 31




working environment, refused to renew his contract, and subsequently refused to

rehire him based on his race.

        3.       On May 15, 2018, Mr. Dyer informed Dr. Deariso that DCSS was not

renewing his contract.

        4.       DCSS’s decision to not renew Dr. Deariso’s employment contract was

an unlawful act of discrimination that it took against Dr. Deariso because of his

race.

        5.       Thereafter, notwithstanding repeated applications for a number of

positions, DCSS, as well as Mr. Ken Dyer, Mr. Rodney Bullard, and Dr. Ufot

Inyang, in their individual capacities (collectively the “Individual Defendants”)

refused to rehire Dr. Deariso because of his race.

        6.       Dr. Deariso files this Complaint for declaratory, injunctive, and

monetary relief against the Individual Defendants for race discrimination in

violation of the Fourteenth Amendment of the United States Constitution, 42

U.S.C. § 1983 and 42 U.S.C. § 1981; and against Defendant Dougherty County

School System for race discrimination under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq.

        7.       Dr. Deariso seeks back pay and the lost economic benefits of his

employment, reinstatement or front pay in lieu of reinstatement, compensatory




                                           2
           Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 3 of 31




damages, punitive damages against the Individual Defendants, reasonable

attorney’s fees and costs of litigation, and all other relief this Court may deem just.

               EXHAUSTION OF ADMINISTRATIVE REMEDIES

      8.       Dr. Deariso has satisfied all administrative prerequisites to perfect his

claim of discrimination under Title VII. Specifically, he timely filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”)

on November 8, 2018.

      9.       Dr. Deariso received the Notice of Right to Sue for his Title VII

claims on August 21, 2020, within the last ninety days.

                           JURISDICTION AND VENUE

      10.      Dr. Deariso’s claims present federal questions over which this Court

has jurisdiction pursuant to 28 U.S.C. § 1331 and § 1343(a).

      11.      The violations of Dr. Deariso’s rights occurred in the Middle District

of Georgia. Venue is proper under 28 U.S.C. § 1391(b) and (c), as a substantial

part of the events and omissions giving rise to Plaintiff’s claims occurred in the

Albany Division of the United States District Court for the Middle District of

Georgia.

                                       PARTIES

      12.      Todd Deariso is a citizen of the United States and an adult resident of

the State of Georgia. Dr. Deariso resides in Sylvester, Worth County. He was


                                            3
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 4 of 31




employed by the Dougherty County School District from approximately July 1,

2013 to June 5, 2018.

      13.    The Dougherty County School System is a charter school system that

runs eleven preschools, fourteen elementary schools, five middle schools, and four

high schools and serves about 15,000 students. Defendant DCSS’s headquarters is

located at 200 Pine Avenue, in Albany, Dougherty County, Georgia. Defendant

DCSS is an employer subject to suit under Title VII; it has fifteen or more

employees and is engaged in interstate commerce.

      14.    Defendant Ken Dyer (“Defendant Dyer”) is the Superintendent of

DCSS, who served in this capacity at all times relevant to the allegations contained

herein. Defendant Dyer is a resident of Lee County, residing at 122 Silver Leaf

Drive, Albany, Georgia 31721. He is being sued pursuant to 42 U.S.C. § 1983 in

his individual capacity.

      15.    Defendant Rodney Bullard (“Defendant Bullard”) is the Assistant

Superintendent of DCSS, who served in this capacity at all times relevant to the

allegations contained herein. Defendant Bullard is a resident of Dougherty County,

residing at 5002 Barrington Drive, Albany, Georgia 31721. He is being sued

pursuant to 42 U.S.C. § 1983 in his individual capacity.

      16.    Defendant Ufot Inyang (“Defendant Inyang”) is now retired; however,

at all times relevant to the allegations contained herein, Defendant Inyang was the


                                         4
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 5 of 31




Associate Superintendent for Academic Services. Defendant Inyang is a resident of

Dougherty County, residing at 2217 Greenoch Avenue #1, Albany, Georgia 31721.

He is being sued pursuant to 42 U.S.C. § 1983 in his individual capacity.

                           FACTUAL ALLEGATIONS

 Before His Unlawful Contract Non-renewal, Dr. Deariso Was a Long-Term,
                       High Performing Educator

      17.     Dr. Deariso has extensive credentials and experience spanning more

than two decades as an educator and administrator.

      18.     Dr. Deariso served as Principal of Lincoln Elementary Magnet School

from 2016 to 2018, where he implemented a science lab and helped the school

receive LEXIA Awards and I-Ready Reading and Math High Usage Awards for

the county.

      19.     Prior to that, Dr. Deariso worked in school administrative roles within

DCSS for three years. Dr. Deariso served as the Northside Elementary School

Principal from 2013 to 2016. During this time, Dr. Deariso implemented LEXIA,

I-Ready, and PBIS and improved test scores. From 2012 to 2013, Dr. Deariso was

the Assistant Principal at Robert Cross Middle Magnet School, serving as the

testing coordinator and the 504 coordinator.

      20.     Before working for DCSS, Dr. Deariso worked for the Worth County

School District for over two decades, first as a fourth-grade teacher and Assistant

Principal at Holley Elementary School, then as the Assistant Principal and

                                          5
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 6 of 31




Principal of Sylvester Elementary School, and finally, as the Principal of Worth

County Elementary School.

 Dr. Deariso’s Employment Related Problems Began When Defendant Dyer
     and Defendant Bullard Assumed Their Current Roles With DCSS

      21.   While Dr. Deariso was employed with the Worth County School

District, Defendant DCSS’s then-Superintendent, Dr. David C. “Butch” Mosely,

and then-Assistant Superintendent, Dr. Jack Willis, approached Dr. Deariso to

begin working for DCSS. Dr. Deariso accepted their offer and started employment

with DCSS in 2013.

      22.   From 2013 until Dr. Mosely and Dr. Willis’s retirements in 2017,

while working for Defendant DCSS, Dr. Deariso did not experience racial

discrimination.

      23.   From 2013 until Dr. Mosely and Dr. Willis’s retirements in 2017,

Dr. Deariso had a good working relationship with Defendant Inyang.

      24.   In 2017, Defendant Dyer         replaced Dr. Mosley      as DCSS

Superintendent and Defendant Bullard replaced Dr. Willis as DCSS Assistant

Superintendent.

      25.   After Defendants Dyer and Bullard assumed their roles, Dr. Deariso

began experiencing concerns that his race presented a problem for the now

majority African American school system management.




                                       6
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 7 of 31




      26.    DCSS’s Superintendent Ken Dyer, the Associate Superintendent for

Academic Services, Ufot Inyang, and the Deputy Superintendent, Rodney Bullard,

are all African American.

   Defendants Targeted Dr. Deariso and Treated Him Differently than His
                      African American Colleagues

      27.    Dr. Deariso’s concerns that his race was an issue with Defendant Dyer

developed in part after a meeting at the beginning of the 2017–2018 school year

when Defendant Dyer accused Dr. Deariso of being intoxicated at the meeting.

      28.    Dr. Deariso was not intoxicated at the school meeting. When he tried

to explain to Defendant Dyer that he was not intoxicated, Defendant Dyer

responded that he seemed to be acting out of character that night by being louder

and more boisterous than usual. Dr. Deariso told Defendant Dyer that the person

sitting next to him at the time was the one who was being loud and boisterous.

Dr. Deariso then asked Defendant Dyer why he had not followed school protocol

and taken him to get a blood alcohol test if he thought he was intoxicated.

      29.    Following this incident, Dr. Deariso noticed that Defendant Dyer

ignored him unless Dr. Deariso initiated the contact. Dr. Deariso also observed that

Defendant Dyer often ignored his Caucasian colleagues. Many of Dr. Deariso’s

Caucasian colleagues, who also noticed Defendant Dyer’s conduct, often talked

about how they were ignored. However, Defendant Dyer was very sociable with




                                         7
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 8 of 31




Dr. Deariso’s African American colleagues—especially those who were members

of his historically African American fraternity.

      30.    At the beginning of the 2017–2018 school year, Assistant Principal

Gina Scott left LEMS. Dr. Deariso considered interviewing a Caucasian female for

the Assistant Principal position. However, instead of letting Dr. Deariso open the

Assistant Principal position and interview applicants—which is generally the

standard procedure when an Assistant Principal position is open—Defendant Dyer

told Dr. Deariso that he had already selected Dr. Shawn Davidson, an African

American male, for the position. Defendant Dyer told Dr. Deariso that he wanted

to help Dr. Davidson, who at the time was a professor at Albany State University

and previously taught Defendant Dyer, get a position with DCSS.

      31.    Before Defendants Dyer and Bullard assumed their roles as

Superintendent and Assistant Superintendent, respectively, Defendant Inyang gave

Dr. Deariso good evaluations and reviews. Then, at the start of the 2017–2018

school year, Defendant Inyang began scrutinizing Dr. Deariso more than he had in

previous years. First, Defendant Inyang sent out a School Climate Survey to LEMS

staff. Though Defendant Inyang promised to discuss the survey results with him,

Dr. Deariso never received feedback from the surveys. Moreover, Defendant

Inyang focused his critiques almost entirely on the concerns of the parents of two




                                          8
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 9 of 31




or three students, even though LEMS had about 870 children attending the school

at the time.

      32.      At a pre-evaluation conference on or about September 8, 2018,

Defendant Inyang told Dr. Deariso that the county administration had discussed

moving Dr. Deariso around Christmas Break during a meeting. Defendant Inyang

also told Dr. Deariso that he was “on a tight leash.” Throughout their conversation,

whenever Dr. Deariso mentioned areas of growth in the Georgia Milestones data,

Defendant Inyang responded by redirecting the conversation to focus entirely on

the weaker areas. Defendant Inyang further informed Dr. Deariso that they

assigned Dr. Sheryl Holmes (a retired Principal) to be the interim Assistant

Principal, to be his mentor and offer him guidance. Defendant Inyang then claimed

that Dr. Holmes told him that Dr. Deariso did not take responsibility for anything.

This was a false accusation.

      33.      After the pre-evaluation conference, Dr. Deariso approached Dr.

Holmes about his conversation with Defendant Inyang. Dr. Holmes claimed she

did not say anything about Dr. Deariso to Defendant Inyang or anyone else. On or

about September 13, 2018, Dr. Holmes told Dr. Deariso that she spoke to

Defendant Dyer about what Defendant Inyang told Dr. Deariso during the pre-

evaluation conference.




                                         9
       Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 10 of 31




      34.   Soon after Dr. Holmes’s conversation with Defendant Dyer,

Defendant Inyang sent Dr. Deariso an email about putting him on a Professional

Learning Plan (“PLP”). Dr. Deariso contested the PLP and requested that

Defendant Inyang cite examples to demonstrate why a PLP was necessary.

Defendant Inyang was unable to concretely explain why the PLP was necessary.

Instead, Defendant Inyang responded with hostility.

      35.   During another conversation with Dr. Deariso, Defendant Inyang

yelled, “Shut your mouth and listen to me,” at Dr. Deariso. Defendant Inyang then

stated, “You don’t understand the type of pressure I have with the new

Superintendent.”

      36.   During another meeting that occurred at the beginning of the 2017–

2018 school year, Defendant Dyer, Defendant Bullard, and Defendant Inyang

criticized Dr. Deariso for hiring too many white teachers. However, seven of the

nine teachers Dr. Deariso hired were African American. When Dr. Deariso told

them how many African American teachers he had hired, the Defendants said the

“perception” was that he hired too many white employees. The Defendants did not

explain whose perception they were referencing when Dr. Deariso asked them.

  Defendants Fostered a Discriminatory Working Environment that Spread
                      Throughout the School District

      37.   At a school district meeting during the beginning of the 2017–2018

school year, with majority African American employees in attendance, a DCSS

                                       10
       Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 11 of 31




employee made a joke about a historically African American fraternity matter.

While the others laughed at the joke, Dr. Deariso smiled politely. The presenter, a

contractor hired to revamp the DCSS reading program, looked at Dr. Deariso and

said, “Don’t worry, brother. You wouldn’t get it,” prompting Dr. Deariso’s non-

white colleagues to laugh.

      38.   Dr. Holmes told Dr. Deariso about a white second-grade teacher,

“This woman does not need to be teaching black children because she can’t relate

to them,” and that the “students need someone to look up to.”

      39.   When the Assistant Principal position was open, Dr. Holmes also told

Dr. Deariso that he needed to hire an African American Assistant Principal.

      40.   Dr. Deariso reported these uncomfortable racial conversations to

Defendant DCSS’s Head of HR, Jill Addison, on several occasions. However,

racial discrimination continued.

 Defendants Did Not Renew Dr. Deariso’s Employment Contract Because of
                               His Race

      41.   In April 2018, Defendant Dyer told Dr. Deariso that he would no

longer be the LEMS Principal. Defendant Dyer claimed that he wanted to change

the leadership at LEMS and take the school in a new direction. However,

Dr. Deariso was the only person from LEMS’s administration who was removed.

      42.   During the meeting, Defendant Dyer also told Dr. Deariso that DCSS

would find him a job that best matched his skill set. When Dr. Deariso asked

                                        11
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 12 of 31




Defendant Dyer whether DCSS was not going to renew his employment contract,

Defendant Dyer responded in the negative. Based on his conversation with

Defendant Dyer, Dr. Deariso was under the impression that he would have a

position as a school improvement coach at the DCSS Isabella Complex. However,

on May 15, 2018, Defendant Dyer informed Dr. Deariso that his contract with

DCSS would not be renewed effective June 5, 2018.

      43.    By contrast, four African American Principals who were removed

from Principal positions—two of whom Dr. Deariso knew were previously placed

on performance plans—had their employment contracts renewed and had positions

as school improvement coaches at the DCSS Isabella Complex.

      44.    DCSS told the Georgia Department of Labor that Dr. Deariso was

non-renewed because his position was eliminated. However, DCSS replaced Dr.

Deariso with an African American Principal, Dr. Davidson—the same person who

Defendant Dyer placed in the Assistant Principal role at the beginning of the

school year. Dr. Davidson is less qualified than Dr. Deariso and has less

experience in school administration.

                   Defendants Refused to Rehire Dr. Deariso

      45.    Following the non-renewal of his contract, Dr. Deariso applied for

employment into twenty-seven positions with DCSS. He was hired into none of

them, notwithstanding his significant qualifications for the positions.


                                         12
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 13 of 31




      46.      On May 24, 2018, at around 11:30 am, Dr. Deariso met with

Northside Elementary School’s Principal, Katina Allen, to discuss a fifth-grade

science teacher position for the next school year. During the meeting, Ms. Allen

offered Dr. Deariso the position, and a Personnel Action Form (PAF) was

completed. However, on the same afternoon, Ms. Allen called Dr. Deariso and

explained that she could not go forward with the PAF for the fifth-grade position

because “downtown” would not allow it.

      47.      Ultimately, the Defendants’ conduct has damaged Dr. Deariso’s

standing in the local community and the larger community of educators.

         The Alleged Non-Discriminatory Reasons for Termination are
                             Merely Pretextual

      48.      When Dr. Deariso’s contract was not renewed, no legitimate reason

was given.

      49.      During the EEOC process, Defendants finally offered alleged reasons

why Defendant DCSS did not renew Dr. Deariso’s contract; however, those

reasons are merely pretextual, and Dr. Deariso’s contract was not renewed because

of his race.




                                         13
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 14 of 31




                               CAUSES OF ACTION

                               COUNT ONE
    Race Discrimination in Violation of Title VII, 42 U.S.C. § 2000e et seq.
                          Against Defendant DCSS

      50.    All preceding paragraphs are hereby incorporated as though each of

the factual allegations is restated.

      51.    Dr. Deariso is in a protected class based on his race (white).

      52.    At all relevant times, Dr. Deariso was an “employee” of Defendant

DCSS as that term is defined by Title VII, 42 U.S.C. § 2000e et seq. or,

subsequently sought to be an employee.

      53.    At all relevant times, Defendant DCSS was an “employer” as that

term is defined by Title VII, 42 U.S.C. § 2000e et seq.

      54.    Defendant DCSS subjected Dr. Deariso to adverse employment action

on the basis of his race when it terminated his employment by not renewing his

contract.

      55.    Defendant DCSS subjected Dr. Deariso to adverse employment action

on the basis of his race when it refused to rehire him into positions for which he was

qualified.

      56.    Dr. Deariso had successfully performed his job duties at the time he

was employed and he was qualified for the position of Principal and subsequently

for the positions for which he applied.


                                          14
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 15 of 31




      57.    Defendant DCSS lacks any legitimate justification for terminating Dr.

Deariso and any purported justifications are pretexts for race discrimination.

      58.    Defendant DCSS lacks any legitimate justification for refusing to hire

Dr. Deariso and any purported justifications are pretexts for race discrimination.

      59.    Defendant DCSS’s above-pled actions constitute race discrimination in

violation of Title VII of the Civil Rights Act of 1964.

      60.    Dr. Deariso’s race was a motivating factor in Defendant DCSS’s

decision to take the above-pled discriminatory actions, even if his race was not the

only factor that motivated that decision.

      61.    Defendant DCSS’s actions in subjecting Dr. Deariso to unlawful

termination were willful, deliberate, and intended to cause Dr. Deariso harm, and/ or

were committed with reckless disregard for the harm caused to Dr. Deariso and were

in derogation of his federally protected rights.

      62.     Defendant DCSS’s actions in refusing to rehire Dr. Deariso were

willful, deliberate, and intended to cause Dr. Deariso harm, and/ or were committed

with reckless disregard for the harm caused to Dr. Deariso and were in derogation of

his federally protected rights.

      63.    As a direct and proximate result of Defendant DCSS’s violations of

Title VII, Dr. Deariso has suffered damages, including emotional distress,

inconvenience, loss of income and benefits, humiliation, and other indignities.


                                            15
         Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 16 of 31




        64.   As a result of the above-pled violations of Title VII, Dr. Deariso is

entitled to recover lost wages and economic benefits of his employment,

compensatory damages for emotional distress, and punitive damages, as well as front

pay and other equitable relief, and all other legal and equitable relief provided for by

Title VII and all statutes providing for relief for violations of Title VII.

                                COUNT TWO
42 U.S.C. § 1983—Denial of Equal Protection of the Laws on the Basis of Race
 in Violation of the Fourteenth Amendment to the United States Constitution
                       Against the Individual Defendants

        65.   All preceding paragraphs are hereby incorporated as though each of

the factual allegations is restated.

        66.   As a white, United States citizen, Plaintiff is a member of a class of

persons entitled under the Fourteenth Amendment to the U.S. Constitution to equal

protection of the laws, including those laws that prohibit discrimination because of

race.

        67.   By virtue of their actions, Defendants deprived Plaintiff of his right to

equal protection of the laws as secured by the Fourteenth Amendment to the U.S.

Constitution and protected by 42 U.S.C. § 1983.

        68.   At all times relevant to this Complaint, Plaintiff was an employee of a

public institution or applying for positions at a public institution.

        69.   Defendant Dyer, acting under the color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

                                            16
           Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 17 of 31




employment by directly participating in Defendant DCSS’s discriminatory actions

to subject Dr. Deariso to disparate treatment in a manner that adversely affected

the terms and conditions of his employment, and prevented him from being

rehired.

      70.      Defendant Dyer, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment, because he, as the DCSS Superintendent, was in a position of

authority to take responsive action to stop the violations of Dr. Deariso’s

constitutional rights as described herein, and he knew about the violations of

Dr. Deariso’s rights, yet he failed to act, thereby acquiescing in the discriminatory

conduct and causing the discrimination against Dr. Deariso to persist and worsen.

Defendant Dyer’s failure to act in the face of known violations of Dr. Deariso’s

constitutional rights amounted to deliberate indifference.

      71.      Defendant Dyer, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by subjecting him to severe and pervasive harassment based on race

and creating a hostile work environment. This harassment included subjecting

Dr. Deariso to discriminatory and harassing investigations; and subjecting

Dr. Deariso to overt hostility.




                                         17
       Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 18 of 31




      72.    Defendant Dyer, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by terminating his employment because of race, and refusing to rehire

him or allowing DCSS to refuse to rehire him because of race.

      73.    As a direct result of the actions, statements and/or policies of

Defendant Dyer, Dr. Deariso has suffered an unconstitutional deprivation of his

rights under 42 U.S.C. § 1983 and the Fourteenth Amendment to the U.S.

Constitution.

      74.    Defendant Dyer acted intentionally and with callous disregard for

Dr. Deariso’s known statutory and constitutional rights.

      75.    Defendant Bullard’s conduct described above has directly and

proximately caused, and continues to cause, Dr. Deariso to suffer loss of income

and other financial benefits, a loss of future professional opportunities and future

income, pain and suffering, humiliation, personal embarrassment, and damage to

his professional reputation.

      76.    Defendant Bullard, acting under the color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by directly participating in Defendant DCSS’s discriminatory actions

to subject Dr. Deariso to disparate treatment in a manner that adversely affected




                                        18
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 19 of 31




the terms and conditions of his employment and subsequent applications for

employment.

      77.    Defendant Bullard, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment, because he, as the DCSS Assistant Superintendent, was in a position

of authority to take responsive action to stop the violations of Dr. Deariso’s

constitutional rights as described herein, and he knew about the violations of

Dr. Deariso’s rights, yet he failed to act, thereby acquiescing in the discriminatory

conduct and causing the discrimination against Dr. Deariso to persist and worsen.

Defendant Bullard’s failure to act in the face of known violations of Dr. Deariso’s

constitutional rights amounted to deliberate indifference.

      78.    Defendant Bullard, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by subjecting him to severe and pervasive harassment based on race

and creating a hostile work environment. This harassment included subjecting

Dr. Deariso to discriminatory and harassing investigations; and subjecting

Dr. Deariso to overt hostility.

      79.    Defendant Bullard, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by terminating his employment because of race.


                                         19
       Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 20 of 31




      80.    Defendant Bullard, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by refusing to rehire him because of race.

      81.    As a direct result of the actions, statements and/or policies of

Defendant Bullard, Dr. Deariso has suffered an unconstitutional deprivation of his

rights under 42 U.S.C. § 1983 and the Fourteenth Amendment to the U.S.

Constitution.

      82.    Defendant Bullard acted intentionally and with callous disregard for

Dr. Deariso’s known statutory and constitutional rights.

      83.    Defendant Bullard’s conduct described above has directly and

proximately caused, and continues to cause, Dr. Deariso to suffer loss of income

and other financial benefits, a loss of future professional opportunities and future

income, pain and suffering, humiliation, personal embarrassment, and damage to

his professional reputation.

      84.    Defendant Inyang, acting under the color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by directly participating in Defendant DCSS’s discriminatory actions

to subject Dr. Deariso to disparate treatment in a manner that adversely affected

the terms and conditions of his employment and subsequent application for

employment.


                                        20
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 21 of 31




      85.       Defendant Inyang, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment, because he, as DDCS Associate Superintendent for Academic

Service, was in a position of authority to take responsive action to stop the

violations of Dr. Deariso’s constitutional rights as described herein, and he knew

about the violations of Dr. Deariso’s rights, yet he failed to act, thereby

acquiescing in the discriminatory conduct and causing the discrimination against

Dr. Deariso to persist and worsen. Defendant Inyang’s failure to act in the face of

known violations of Dr. Deariso’s constitutional rights amounted to deliberate

indifference.

      86.       Defendant Inyang, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by subjecting him to severe and pervasive harassment based on race

and creating a hostile work environment. This harassment included subjecting

Dr. Deariso to discriminatory and harassing investigations; and subjecting

Dr. Deariso to overt hostility.

      87.       Defendant Inyang, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by terminating his employment because of race and refusing to rehire

him because of his race.


                                        21
          Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 22 of 31




      88.     As a direct result of the actions, statements and/or policies of

Defendant Inyang, Dr. Deariso has suffered an unconstitutional deprivation of his

rights under 42 U.S.C. § 1983 and the Fourteenth Amendment to the U.S.

Constitution.

      89.     Defendant Inyang acted intentionally and with callous disregard for

Dr. Deariso’s known statutory and constitutional rights.

      90.     Defendant Inyang’s conduct described above has directly and

proximately caused, and continues to cause, Dr. Deariso to suffer loss of income

and other financial benefits, a loss of future professional opportunities and future

income, pain and suffering, humiliation, personal embarrassment, and damage to

his professional reputation.

      91.     Accordingly, Plaintiff is entitled to the equitable and monetary relief

set forth in the below prayer for relief for Defendants’ violation of his rights under

the Fourteenth Amendment to the U.S. Constitution, which rights are protected

from infringement by state actors through the Civil Rights Act of 1871, 42 U.S.C.

§ 1983.

                                 COUNT THREE
                      42 U.S.C. § 1981—Race Discrimination
                          (Asserted via 42 U.S.C. § 1983)
                         Against the Individual Defendants

      92.     All preceding paragraphs are hereby incorporated as though each of

the factual allegations is restated.

                                         22
       Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 23 of 31




      93.    At all times material to this Complaint, Plaintiff and Defendants were

parties to an employment agreement under which Plaintiff worked for Defendants

and Defendants compensated Plaintiff for his work.

      94.    Plaintiff performed his obligations under his employment agreement.

      95.    42 U.S.C. § 1981 prohibits Defendants from discriminating against

Plaintiff on the basis of race with regard to the making and enforcing of his

employment agreements with Defendants.

      96.    The above-pled discriminatory conduct toward Plaintiff, including,

but not limited to, Defendants’ discriminatory discharge based on race and failure

to hire based on race constitute unlawful race discrimination against Plaintiff in the

terms and conditions of his employment in violation of 42 U.S.C. § 1981.

      97.    Defendants violated Plaintiff’s rights under 42 U.S.C. § 1981 by

terminating his employment because of his race and refusing to rehire him based

on race.

      98.    Defendant Dyer, acting under the color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by directly participating in Defendant DCSS’s discriminatory actions

to subject Dr. Deariso to disparate treatment in a manner that adversely affected

the terms and conditions of his employment and rehire.




                                         23
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 24 of 31




      99.    Defendant Dyer, acting under color of state law, violated

Dr. Deariso’s right to be free from race discrimination in employment, because he,

as DCSS Superintendent, was in a position of authority to take responsive action to

stop the violations of Dr. Deariso’s right as described herein, and he knew about

the violations of Dr. Deariso’s rights, yet he failed to act, thereby acquiescing in

the discriminatory conduct and causing the discrimination against Dr. Deariso to

persist and worsen. Defendant Dyer’s failure to act in the face of known violations

of Dr. Deariso’s rights amounted to deliberate indifference.

      100. Defendant Dyer, acting under color of state law, violated

Dr. Deariso’s right to be free from race discrimination in employment by

subjecting him to severe and pervasive harassment based on race and creating a

hostile work environment. This harassment included subjecting Dr. Deariso to

discriminatory and harassing investigations; and subjecting Dr. Deariso to overt

hostility because of his race.

      101. Defendant Dyer, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by terminating his employment because of race and refusing to rehire

him because of his race.

      102. Defendant Dyer, acting in his individual capacity, undertook his

conduct intentionally and maliciously with respect to Plaintiff and his federally


                                        24
       Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 25 of 31




protected rights, or additionally, and in the alternative, undertook his conduct

recklessly with respect to Plaintiff and his federally protected rights, entitling

Plaintiff to recover compensatory and punitive damages against Defendant Dyer.

      103. Defendant Dyer’s conduct described above has directly and

proximately caused, and continues to cause, Dr. Deariso to suffer loss of income

and other financial benefits, a loss of future professional opportunities and future

income, pain and suffering, humiliation, personal embarrassment, and damage to

his professional reputation.

      104. Defendant Bullard, acting under the color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by directly participating in Defendant DCSS’s discriminatory actions

to subject Dr. Deariso to disparate treatment in a manner that adversely affected

the terms and conditions of his employment and rehire.

      105. Defendant Bullard, acting under color of state law, violated

Dr. Deariso’s right to be free from race discrimination in employment, because he,

as DCSS Assistant Superintendent, was in a position of authority to take

responsive action to stop the violations of Dr. Deariso’s rights as described herein,

and he knew about the violations of Dr. Deariso’s rights, yet he failed to act,

thereby acquiescing in the discriminatory conduct and causing the discrimination

against Dr. Deariso to persist and worsen. Defendant Bullard’s failure to act in the


                                         25
         Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 26 of 31




face of known violations of Dr. Deariso’s rights amounted to deliberate

indifference.

        106. Defendant Bullard, acting under color of state law, violated

Dr. Deariso’s right to be free from race discrimination in employment by

subjecting him to severe and pervasive harassment based on race and creating a

hostile work environment. This harassment included subjecting Dr. Deariso to

discriminatory and harassing investigations; and subjecting Dr. Deariso to overt

hostility because of his race.

        107. Defendant Bullard, acting under color of state law, violated

Dr. Deariso’s constitutional right to be free from race discrimination in

employment by terminating his employment and refusing to rehire him because of

race.

        108. Defendant Bullard, acting in his individual capacity, undertook his

conduct intentionally and maliciously with respect to Plaintiff and his federally

protected rights, or additionally, and in the alternative, undertook his conduct

recklessly with respect to Plaintiff and his federally protected rights, entitling

Plaintiff to recover compensatory and punitive damages against Defendant Bullard.

        109. Defendant Bullard’s conduct described above has directly and

proximately caused, and continues to cause, Dr. Deariso to suffer loss of income

and other financial benefits, a loss of future professional opportunities and future


                                        26
       Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 27 of 31




income, pain and suffering, humiliation, personal embarrassment, and damage to

his professional reputation.

      110. Defendant Inyang, acting under the color of state law, violated

Dr. Deariso’s right to be free from race discrimination in employment by directly

participating in Defendant DCSS’s discriminatory actions to subject Dr. Deariso to

disparate treatment in a manner that adversely affected the terms and conditions of

his employment and rehire.

      111. Defendant Inyang, acting under color of state law, violated

Dr. Deariso’s right to be free from race discrimination in employment, because he,

as DCSS Associate Superintendent for Academic Services, was in a position of

authority to take responsive action to stop the violations of Dr. Deariso’s rights as

described herein, and he knew about the violations of Dr. Deariso’s rights, yet he

failed to act, thereby acquiescing to the discriminatory conduct and causing the

discrimination against Dr. Deariso to persist and worsen. Defendant Inyang’s

failure to act in the face of known violations of Dr. Deariso’s constitutional rights

amounted to deliberate indifference.

      112. Defendant Inyang, acting under color of state law, violated

Dr. Deariso’s right to be free from race discrimination in employment by

subjecting him to severe and pervasive harassment based on race and creating a

hostile work environment. This harassment included subjecting Dr. Deariso to


                                         27
         Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 28 of 31




discriminatory and harassing investigations; and subjecting Dr. Deariso to overt

hostility.

        113. Defendant Inyang, acting under color of state law, violated

Dr. Deariso’s right to be free from race discrimination in employment by

terminating his employment because of race and refusing to rehire him because of

race.

        114. Defendant Inyang, acting in his individual capacity, undertook his

conduct intentionally and maliciously with respect to Plaintiff and his federally

protected rights, or additionally, and in the alternative, undertook his conduct

recklessly with respect to Plaintiff and his federally protected rights, entitling

Plaintiff to recover compensatory and punitive damages against Defendant Inyang.

        115. Defendant Inyang’s conduct described above has directly and

proximately caused, and continues to cause, Dr. Deariso to suffer loss of income

and other financial benefits, a loss of future professional opportunities and future

income, pain and suffering, humiliation, personal embarrassment, and damage to

his professional reputation.

        116. The Individual Defendants’ interference with Dr. Deariso’s efforts to

promote equity for students and staff in his school district and with his ability to

execute his job duties violated Dr. Deariso’s rights under § 1981 because of his

statutory right to equal benefits of laws and proceedings as well as his contract-


                                        28
        Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 29 of 31




based employment right to be free from race discrimination. The Individual

Defendants’ final decision-making role in Dr. Deariso’s termination gives rise to

the Individual Defendants’ liability under § 1981.

      117. As a direct and proximate result of the Individual Defendants’

violations of 42 U.S.C. § 1981, Plaintiff has suffered damages including lost

compensation        and   other    benefits    of   employment,   emotional   distress,

inconvenience, loss of income, humiliation, and other indignities.

      118. Accordingly, Plaintiff is entitled to the equitable and monetary relief

set forth in the below prayer for relief for the Individual Defendants’ violations of

his rights under 42 U.S.C. § 1981, which rights are protected from infringement by

the Civil Rights Act of 1871, 42 U.S.C. § 1983.

                                  REQUESTED RELIEF

      WHEREFORE, Dr. Deariso demands a TRIAL BY JURY and for the

following relief:

      A.      Adjudicate and declare that Defendants have violated Plaintiff’s

federally protected rights as pled above;

      B.      Permanently enjoin Defendants from committing similar violations in

the future;




                                              29
          Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 30 of 31




      C.      Award Dr. Deariso damages in an amount to be proved at trial for

economic losses, damage to professional reputation, and pain and suffering that he

has experienced as a result of Defendants’ unlawful conduct;

      D.      Award Plaintiff pre-judgment and post-judgment interest as required

by law;

      E.      Award Plaintiff compensatory damages for emotional pain and

suffering as determined by a jury;

      F.      Award Plaintiff compensatory and punitive damages against the

individually named Defendants Dyer, Bullard, and Inyang pursuant to 42 U.S.C.

§ 1981, the Equal Protection Clause of the United States Constitution, 42 U.S.C.

§ 1983, and all other applicable federal and state laws in an amount to be

determined by the trier of fact;

      G.      Award Dr. Deariso attorneys’ fees and costs pursuant to 42 U.S.C.

§ 1988;

      H.      Order Defendant Dougherty County School System to reinstate

Plaintiff with all compensation and benefits made retroactive to his last day of

employment or, in lieu of same, award front pay; and

      I.      Grant such additional relief as may be proper and just.

      Respectfully submitted this 17th day of November, 2020.

                                        /s/ Edward D. Buckley_________
                                        Edward D. Buckley

                                          30
Case 1:20-cv-00236-LAG Document 1 Filed 11/17/20 Page 31 of 31




                            GA Bar No. 092750
                            edbuckley@buckleybeal.com
                            BUCKLEY BEAL, LLP
                            600 Peachtree Street NE, Suite 3900
                            Atlanta, GA 30308
                            Telephone: (404) 781-1100
                            Facsimile: (404) 781-1101




                             31
